﻿I extend to Mr. von Wechmar the warm felicitations of my delegation on his unanimous election to the presidency of the thirty-fifth session of the General Assembly. His nomination to that high office is a tribute to his personal qualities as an experienced and skilful diplomat. It is also fitting testimony to the dedication of his great country to the ideals of the United Nations, and his opening address amply demonstrated his personal devotion to the fundamental principles and purposes of the Charter. I wish him every success in his challenging assignment and pledge my delegation's full support in his endeavours.
138.	It is a matter of particular satisfaction for me to place on record the sincere appreciation of my delegation for the outstanding work performed by his predecessor, Mr. Salim of the United Republic of Tanzania. His presidency of the General Assembly at its thirty-fourth session, as well as of the three special sessions during the past 12 months, was indeed an eventful one. The patience, skill, sincerity and unfailing courtesy displayed by him will long be remembered in the annals of the General Assembly.
139.	It is a pleasure for me to greet once again our distinguished Secretary-General. We admire the way in which he has been discharging the onerous and delicate responsibilities which the complexities of the international situation impose upon him. His travels and efforts straddling the globe, covering points of crisis and explosive situations, have helped defuse tension in our troubled world.
140.	I already had the opportunity at the eleventh special session to extend my congratulations to the freedom-loving people of Zimbabwe on the achievement of their hard-won independence and their membership in the United Nations. I should like once again to welcome Zimbabwe to our midst and to wish it all success in its exciting and difficult task of nation-building.
141.	It also gives me great pleasure to extend our warm and sincere felicitations to Saint Vincent and the Grenadines, which has now become the one hundred and fifty- fourth Member of the Organization. We rejoice with them in their hour of triumph and joy and trust that their aspirations to a better and brighter future will be amply fulfilled in the years to come. India looks forward to establishing mutually beneficial relations with the new nation.
142.	The Indian delegation participates in this General Assembly in the context of a transformed domestic political perspective. India has had another general election since the General Assembly met last year. The people of India appraised the challenges that they had faced, reassessed the nature and quality of leadership required to meet them and massively reaffirmed their conviction in the leadership of Prime Minister Mrs. Indira Gandhi.
143.	The new Government in India is engaged in the difficult and enormous task of national reconstruction and regeneration of a pluralistic multilingual, multi-religious and diverse society, and this by democratic means. Intractable though our problems may seem, our national efforts to resolve them since our independence have borne results to a great extent. This has imbued our people with a sense of confidence and inspired them to the objective that India shall emerge as a strong, self-reliant and modern nation.
144.	It is also an abiding conviction of my Government and my people that India's future stability and development depends on the success of the international community in creating a world order characterized by durable peace. There is a national consensus, therefore, on the content and objectives of India's foreign policy. There is unanimity of opinion in India about the relevance of the principles of non-alignment and the imperative need for friendship towards all nations based on the Five Principles of Peaceful Co-existence.
145.	Developments during the past year have not been such as to bring credit to the international community as a whole. The collective behaviour of nation-States in recent months has only deepened the sense of insecurity and distrust in the world. New and ever more ominous strategic doctrines are being propounded, bringing the world closer to the cataclysmic outbreak of an all-out nuclear conflagration. The scientific genius of mankind is being exploited for the perverted purpose of manufacturing means of destruction, perhaps in the search for the "ultimate weapon" which, it is believed, I think quite erroneously, would enable one or the other group of States to impose its will on the others. Increasing recourse is being made to might in a manner which has threatened the national independence and integrity of small and medium States. The principle of non-interference in the internal affairs of States has been observed more in breach in a variety of ways, covert and overt. All means are considered legitimate in the pursuit of the objective of expanding spheres of influence. International economic relations continue to be marked by inequity, selfishness and short-sightedness, particularly by those who possess the means to bring about a change and to start the process to usher in a New International Economic Order. The wisdom which was evident last year when certain significant decisions were taken in the sphere of the North- South dialogue seems to have lost some of its momentum this year.
146.	Living as we do in this small and increasingly interdependent world, no one can completely escape responsibility for the current atmosphere of gloom, fear, frustration and diffidence. But the primary responsibility must rest with those who literally possess the power of life and death over all of us and who do not hesitate to wield that power, without caring too much for the consequences of their action. A few powerful nations are claiming and blatantly exercising what they consider their right to cause destabilization in any place and at any time and with any means of their choosing. It is obvious that the weak and poor nations cannot look upon this unenviable lot of theirs with equanimity. They have, therefore, to be eternally vigilant if they are to survive, if they are to preserve and promote the well- being of their peoples and if they are not to become pawns in the game of great-Power manipulation. They have to speak up on behalf of their mute millions, assert that they have no intention of acquiescing in the dangerous activity of big- Power brinkmanship and that they do not wish to face annihilation either by the deliberate design of callous Powers or by accidental errors of mindless machines.
147.	It is in this context that the policy of non-alignment assumes greater validity. Non-alignment is the embodiment of the aspirations of the vast majority of nations and peoples to protect their existence, their freedom, honour and dignity. The non-aligned movement is not directed against one or the other bloc. Over the decades it has come to represent a positive force—a force of life and not of death—in international relations which is now recognized even by those who had at one time ridiculed it. At the same time, the non- aligned movement has had to pass through certain vicissitudes. The general atmosphere of doubt and recrimination seems to have contaminated the movement to some extent. Internal problems within the movement have tended to affect its unity. We have to examine these problems closely and devise ways and means of ensuring the unity and continued effectiveness of the movement. While reserving these tasks for discussion at the forums of the non-aligned movement itself, I shall only express my confidence that, both by positive determination and by sheer necessity, non- alignment shall be restored to its original concept and sweep when it was devised to deal with global issues of detente, disarmament, decolonization and development.
148.	There is an organic relationship between these four issues. Progress in any one of them would help create the proper atmosphere for forward movement in the others. By the same token, setback in one leads to increasing difficulty in the others. The present international situation vividly illustrates their interrelationship. The collapse of detente has led to stalemate in disarmament negotiations and absurd increases in defence expenditures which, in turn, have prevented the developed nations from achieving what was expected of them in international economic co-operation and development or, at any rate, tended to provide them with an alibi for falling far short of expectations.
149.	It is a matter of considerable anguish to my delegation that the continent of Asia, which has given the world all its major religions and served as the main cultural pathfinder over several millennia, is at present the scene of most of the conflicts and much of the suffering caused by these conflicts—West Asia, South-West Asia and South-East Asia. The Indian subcontinent, I am happy to say, has been free from conflict for some years now, and it is my earnest hope and the constant endeavour of my Government to see genuinely peaceful and co-operative relations continue to develop in this area.
150.	In West Asia, the threat of a conflagration will continue to persist so long as the Palestinian problem is treated as a refugee problem and as long as the commitment of the United Nations to establish an independent State for the Palestinians in their homeland remains unfulfilled. Far from heeding the call of the United Nations to withdraw from the occupied Arab territories, Israel has unabashedly colonized Arab lands and illegally annexed the Holy City of Jerusalem in total disregard of its sacred heritage. I firmly believe, as I said a few weeks ago during the seventh emergency special session,  that a comprehensive solution to the problem of West Asia entails the following elements: the exercise by the Palestinian people of their inalienable national and human rights, including the right to establish an independent State; the total and unconditional withdrawal by Israel from all Palestinian and Arab territories occupied since 1967, including the Holy City of Jerusalem; and the guarantee of the right of all States in the region, including Arab Palestine, to live within secure and recognized borders. A peaceful solution cannot be attained without the full and equal participation of the PLO, the sole and authentic representative of the Palestinian people, in any negotiations. Experience has shown that attempts at partial solutions without the participation of the PLO have neither succeeded nor contributed to peace in the region.
151.	The people and Government of India are saddened by the recent and continuing conflict between Iran and Iraq, two close neighbours of ours. Our cultural and economic ties with the peoples of the two countries are as old as history itself. Since our independence in 1947 those ties have become even closer and acquired new dimensions.
152.	Iran and Iraq are both developing countries, as in India. We cannot but express regret that the conflict will inevitably lead to retarding the process of economic and social development which is so vital to the needs of the peoples of the two countries. At the same time the conflict weakens the solidarity of the non-aligned and developing countries. We therefore urge Iran and Iraq to settle their differences peacefully, in accordance with the principles and provisions of the Charter of the United Nations.
153.	The developments in Afghanistan have been engaging the serious attention of the Government of India. India has historical and traditional ties with the people of Afghanistan. We are deeply concerned and vitally interested in the security, independence, stability and tranquillity of our friendly neighbour. Over the past months the Government of India has been in touch with the countries of the subcontinent, as well as other countries, in order to prevent the aggravation of these dangers and heightening of tension.
154.	We have consistently emphasized the inadmissibility of the use of force in international relations or intervention or interference in the internal affairs of sovereign States. It is also our firm belief that only by upholding the independence, sovereignty and territorial integrity of all States can peace and stability be preserved in the area. Observance of those principles would not prejudice the legitimate security interests of any State and, in fact, would go a long way towards safeguarding them. What is required is a dialogue among the parties concerned, without pre-conditions, so that the contours of a political settlement, acceptable to all, can emerge. I am satisfied that such a dialogue is possible, since most of the difficulties are essentially notional and at best technical and non-substantive. If the countries of the region are left in peace to work out their own destiny, without the competitive attention of great Powers, that will permit them to embark on relationships based on mutuality and a developing trust in bilateral negotiations as the best means of settling outstanding problems.
155.	India's relations with Kampuchea go back several centuries. Indeed, the temples of Angkor Wat bear testimony to the close interconnections between the cultures of our two countries. The gentle and peace-loving people of Kampuchea have suffered very greatly through no fault of their own. The world will not forget nor condone the calculated and heinous crimes perpetrated in the recent past by a cruel regime against the innocent and defenceless people of Kampuchea. It is a great irony that, while emphatic references are being made time and again to human rights, the first and foremost right of the Kampuchean people, namely, the right to live, has been glossed over conveniently. Politically motivated callousness seems to have crossed all limits when it is realized that remnants of the very same despotic regime are representing, as it were, their own victims of Kampuchea in this Assembly.
156.	The countries of Indo-China have been subjected to conflict, destabilization and war for far too long and should be allowed now to concentrate on the development of their economies and societies. The Government of India has decided to establish diplomatic relations with the Government headed by President Heng Samrin. This is an expression as much of the overwhelming majority of public- opinion within India as of our general policy of recognizing the reality of the political situation inside Kampuchea.
157.	We value highly our relations with countries of ASEAN and believe that the development of our relations with all our neighbours in South-East Asia will enable us to assist in the solution of the problems that confront them at the present time.
158.	Every objective analyst of the situations in South-West and South-East Asia must be convinced by now that extreme positions have not helped ease tensions in either region; on the other hand, they have only hardened attitudes and prolonged the sufferings of the concerned peoples. India's approach is based on the conviction that the search for a solution in both cases lies in political means and not through military force.
159.	There should be no illusion that India is seeking merely momentary peace. As we have repeatedly stated, we are against the presence of foreign troops or foreign bases in any country. But if we desire to move towards finding a positive solution, what is required is an assiduous and continued effort to devise suitable package solutions which take care of the concerns of all and succeed in eliminating outside intervention and interference. Willingness in this regard on the part of the concerned, howsoever partial, should be taken advantage of for furthering a solution and not being spurned out of hand. If only the efforts of influential countries had been bent in this direction, these problems would, I am sure, have already been well on the way to satisfactory solution. That has been India's approach, and I am glad to say that it has over the months begun to receive at least grudging approval by many. In this connection, I should like to make special mention of the beginning of a dialogue between Viet Nam and Thailand, with the good offices of the Secretary-General. This is the right direction, and I hope it will proceed to ultimate success in that region as well as elsewhere.
160.	The Indian Ocean has become over the past decade and a half the arena of increasing great-Power confrontation. The stresses and strains of their relationships have often been reflected in the corresponding arithmetic of their military presence there. That the littoral and hinterland States have expressed their unified and determined opposition to such military presence and called for its elimination in the Declaration of the Indian Ocean as a Zone of Peace in resolution 2832 (XXVI) is a fact of history which is often sought to be conveniently ignored.
161.	The current uncertainties in the political and security climate in the Indian Ocean as well as its environs, as evidenced by the frantic efforts to develop the Diego Garcia base, further underline the urgency of addressing ourselves to this central preoccupation. Both in the recently enlarged Ad Hoc Committee on the Indian Ocean, where we have welcomed the participation of the great Powers and major maritime users, and at the Conference on the Indian Ocean, to be convened during 1981 in Sri Lanka, India will clearly identify the key concern of the littoral and hinterland States in securing the effective implementation of the Declaration of the Indian Ocean as a Zone of Peace. We are firmly committed to the convening of the Conference in 1981 in Sri Lanka and expect that the decision of the present session of the Assembly will contribute to that goal.
162.	On 1 October 1980 the President of Pakistan in his statement before the General Assembly [18th meeting] referred to the State of Jammu and Kashmir, which is an integral part of India. That reference, attacking as it does the territorial integrity of India, was unfortunate. Three times in 24 years Pakistan attempted to detach the State of Jammu and Kashmir from India by the use of force. It received a befitting response on each of the three occasions. In 1972, India and Pakistan signed the Simla Agreement, which provides for the settlement of all issues between the two countries through bilateral negotiations. But since 1977 Pakistan has repeatedly raised the issue of Jammu and Kashmir at the United Nations and other international forums. References are made to relevant United Nations resolutions on the subject, quite forgetting the fact that those resolutions have become irrelevant because of the action of Pakistan itself. In the face of such references, I am constrained to wonder whether Pakistan's adherence to the Simla Agreement has undergone a change. There is a clear contradiction between the expressed desire of Pakistan to normalize relations with India in accordance with the Simla Agreement and its pronouncements in various forums which attempt to set the clock back. India's stand, on the other hand, has remained constant, and we continue to be prepared to settle all matters with Pakistan through bilateral channels.
163.	There is an old Indian metaphor likening the world to a frog resting in the shadow of a cobra's hood. Such is the plight of peace in our age. The question of the relationship between ethics and power in international politics has long engaged the attention of both the philosopher and the practitioner of foreign policy in the nation State. Our principal concern in this nuclear age is, however, that the leadership of the most powerful nations of the world should consider not only the political appositeness of their foreign policy prescriptions but their consequences for the very survival of the world. We run the risk today of being carried on the wings of a collective paranoia. The situation calls for restraint and responsible behaviour so as to bring the world away from the edge of a nuclear catastrophe.
164.	Yet, judging by the current climate of international relations, the shadows of such a catastrophe have become darker. Not only have the expectations of the first Disarmament Decade, and especially those of the tenth special session of the General Assembly devoted to disarmament, been belied, but there has been a staggering, almost quantum leap in world military expenditure, which today totals nearly $US 500 billion. Familiar arguments of "deterrence" and doctrines of "balance of terror" are adduced to justify the continued escalation in the build-up of nuclear weaponry. New doctrines of limited nuclear war are being postulated which, by making nuclear war credible, increase the risk of such a war and even give it a semblance of respectability.
165.	All too often we are reminded of the dangers of an accidental nuclear holocaust being triggered off by human or technological error or by computer malfunction. The very existence of such weapons makes the possibility of system failures resulting in outright catastrophe frighteningly real. Over the years India has consistently argued that the only effective guarantee against the use, threat of use or accidental use of nuclear weapons is the total elimination of such weapons. Their use has been declared a crime against humanity and contrary to the Charter of the United Nations. Pending, however, the total elimination of nuclear weapons, all States possessing nuclear weapons should give a binding commitment not to use them under any circumstances.
166.	India is firmly of the view that, like the Geneva Protocol of 1925, which completely forbids the use of biological and chemical weapons, a convention on the total prohibition of the use or threat of use of nuclear weapons would be a most desirable objective which should be pursued energetically by the international community.
167.	We understand that the United States and the USSR are scheduled to resume shortly their dialogue on some aspects of the question of curbing the arms race. This is a welcome development.
168.	We have noted the proposals put forward by the Minister for Foreign Affairs of the Soviet Union on urgent measures for reducing the danger of war. My delegation will give those proposals its most serious consideration.
169.	It is pertinent to recall that it was India which first brought the problem of the proliferation of nuclear weapons to the attention of the United Nations in 1964 by inscribing in the agenda an item entitled "Non-proliferation of nuclear weapons". Our approach was based on the premise that both horizontal and vertical proliferation were integral parts of a problem which had to be dealt with as a whole. This concept was endorsed by the General Assembly in resolution 2028 (XX), which declared, inter alia, that any treaty "should embody an acceptable balance of mutual responsibilities and obligations of the nuclear and non-nuclear Powers".
170.	Unfortunately, this concept was deliberately altered in the Treaty on the Non-Proliferation of Nuclear Weapons, concluded in 1968. If the Treaty has become an unworkable document, it is only because it has adopted the narrow and illogical approach of addressing itself only to the question of horizontal proliferation. The conclusion of cartel-type arrangements, the attempts to impose full-scope safeguards and discriminatory constraints on the peaceful nuclear activities of non-nuclear-weapon States are all aimed at perpetuating a kind of nuclear feudalism which is unrealistic, illogical and unacceptable.
171.	India is opposed to nuclear weapons. On the other hand, the Government of India is firmly committed to the peaceful utilization of nuclear energy. We would oppose any moves or measures which are discriminatory in nature and which come in the way of our programmes to use nuclear energy for peaceful purposes. The question of non- proliferation of nuclear weapons should not be confused with the right of all States to develop, acquire and use nuclear energy and to determine their peaceful nuclear programmes in accordance with their national priorities, needs and interests.
172.	As we prepare to celebrate the twentieth anniversary of the adoption of the historic Declaration on the Granting of Independence to Colonial Countries and Peoples, the United Nations can legitimately be proud of its record of achievements in the field of decolonization. Except for a few pockets where colonialism and racism are desperately fighting the forces of nationalism, the world today is free from colonial domination and exploitation. While the independence of Zimbabwe and Vanuatu was first and foremost the result of the freedom struggle of their peoples, the contribution made by the United Nations has been significant.
173.	We were hopeful that the independence of neighbouring Zimbabwe would set an example for a peaceful settlement of the question of Namibia. The United Nations plan for Namibia contained in Security Council resolution 435 (1978) had established a framework for the early independence of Namibia. Its acceptance by the parties concerned had marked a step in the right direction. But the racist South African regime has continued its dilatory tactics by raising extraneous issues and by questioning the very impartiality of the Secretary-General of the United Nations. We should certainly support every effort for a peaceful settlement of the question of Namibia which would be to the satisfaction of the people of Namibia. However, we regret to note that even the most recent communication, dated 22 September 1980, received by the Secretary-General from the South African Government does not indicate that South Africa has any intention to implement the United Nations plan. The only means left to the United Nations in the present situation is for the Security Council to impose mandatory sanctions against South Africa under Chapter VII of the United Nations Charter, so as to compel South Africa to abide by the wish of the international community. Meanwhile the Member States should continue to provide moral and material support to SWAPO, the sole and authentic representative of the people of Namibia, in its struggle for national liberation.
174.	Permit me to refer briefly to the Third United Nations Conference on the Law of the Sea, which concluded its ninth session at Geneva recently. The Conference has been in session since 1973 and before that the Committee on the Peaceful Uses of the Sea-Bed and the Ocean Floor beyond the Limits of National Jurisdiction had reviewed the law of the sea and done preparatory work for about six years. During that long period, understanding was reached on a number of significant issues, including a 12-mile territorial sea, a 200-mile exclusive economic zone, limits of the continental shelf, a regime for marine environment and marine scientific research, and a regime and international machinery for the exploration and exploitation of the international sea-bed area and its resources, which have been recognized and acknowledged by all States as the common heritage of mankind.
175.	We note with satisfaction that the Conference was able at its last session to make progress on some more critical questions and we hope it will successfully conclude its work of finalizing a comprehensive convention on the law of the sea in the near future.
176.	The year 1980 marked the mid-point of the United Nations Decade for Women. Considerable progress has been made during the first half of the Decade in focusing the attention of Governments and peoples on the need for improving the status of women. Women in India have traditionally enjoyed pride of place in our society. Long before the International Women's Year and the Decade for Women, the Indian people had enacted into law equality of women in all respects. That was no accident, for it flows from the best traditions of our history and culture, and in particular of our struggle for independence, when men and women together accepted sacrifices and rejoiced in the dawn of freedom, I hope that the Programme of Action adopted at Copenhagen" will provide the guidance and framework for action-oriented programmes to work towards the implementation of the objectives of the Decade through the United Nations and other international forums.
177.	The year 1981 will be the International Year of Disabled Persons. There is a vast segment of mankind, estimated to be around 400 million, which, being handicapped in one way or another, is unable to live with the dignity which is the right of all human beings. The bulk of those unfortunate beings is in the developing countries. We in India intend to reinforce our efforts in the rehabilitation of the disabled and, more important, in the prevention of disability. We have already taken several steps, including the establishment of a National Committee, in preparation for the International Year of Disabled Persons.
178.	We have just emerged from the frustrating processes of the eleventh special session and the agonizing memory of its disappointing ending is still fresh in our minds. However constructively one may try to look at the outcome of the special session, one is unable to escape the conclusion that the failure was not so much because of the complexity of the task but because of the absence of political will and the incomprehensible stubbornness of a few—to be precise, just three States Members of this Organization. In their incessant quest for an orderly and co-operative approach towards a new international economic order, the developing countries were persuaded to accept a compromise text on procedures for the global negotiations. That was the irreducible minimum for securing a process that would have provided hope of finding solutions to the critical problems facing the world economy as a whole and the economies of the developing countries in particular. A vast majority of the affluent nations, whose fortunes are interlinked with the destiny of the developing world, also accepted the procedures worked out through extremely difficult negotiations during the special session. Not all of them could have found those procedures entirely satisfactory, but they responded to the imperative of interdependence and to the obligations implicit in it. And yet, in the final analysis, all those endeavours ended in total collapse and the international community was at the end left chasing the wisp of international co-operation and interdependence. It would be less than candid on my part not to affirm that those who prevented a consensus being reached must bear the entire responsibility for the failure of the special session.
179.	It would be appropriate to ask why the concept of interdependence does not seem to have received acceptance in practice, particularly in all developed countries. There is a view that the fact of interdependence either is not quite apparent or is not urgent enough to be taken into account in formulating current economic policies and decisions of developed countries. The dialogue as well as the argument based on interdependence, therefore, takes on a rather academic and unreal character and does not seem to carry conviction with the people of developed countries. That is the distinct impression one gets from their media, whatever the pronouncements of their political leadership. It is time that this hiatus in understanding was seriously taken note of.
180.	Of course the position is not the same in all developed countries or on all occasions in the same country. It would therefore not be correct to lump all developed countries together in that respect. There are distinct variations in the perceptions of the Governments and peoples of those countries and it would be both relevant and prudent to analyse them closely. The extent of the genuine realization of interdependence on the part of the Governments and peoples of the developed countries is the real measure of success which the North-South dialogue will achieve.
181.	Until three days back India was the Chairman of the Group of 77 in New York and, as such, articulated the aspirations of the developing countries. India will continue to endorse the stand taken by the Group of 77 as before and contribute its mite for the success of the global negotiations. The Group of 77 has taken a reasonable and balanced stand. We hope that in due course it will find a favourable response from developed countries, mainly through a process of appraisal of their own long-term interests, which can be achieved only through co-operation with developing countries. That process obviously needs a persuasive and positive effort on the part of all right-thinking and sober elements in both the developed and developing camps. The attitude of charity would be just as unreal and fallacious as the approach of obligatory expiation would be impracticable and counterproductive.
182.	The nature of the phenomenon that we witnessed at the eleventh special session is disturbing and its consequences ominous for the future of economic co-operation among nations. My delegation is concerned to hear arguments of domestic pressure inherent in a democratic set-up preventing adherence to or fulfilment of international covenants and agreements. Whether it is the law of the sea, where difficult negotiations over long years are promising to come to fruition soon, or multilateral trade negotiations on which agreement was reached last year at Tokyo, or other internationally binding agreements, their sanctity is being breached in the name of national compulsions and with increasing impunity. Is it very difficult, I ask the members of this Assembly, to infer from all this that a wilful departure is being made by those countries from the concept of inter-dependence and from the process of international co-operation?
183.	Thirty-three years ago, when we achieved our political independence, we deliberately chose the democratic path of government. Democracy to us became a way of life, permeating the intricate political process as well as the methodology of development. Like most other nations, we too faced the conflict between national sovereignty and international obligations implicit in our existence as a member of the world community. To the best of our ability and belief, we have never turned away from our international obligations, nor can we be accused of violating the sanctity of international agreements freely entered into by my country. Such a course often involved domestic sacrifices, but our democratic structure gave us sustenance and strength in remaining true to our international or multilateral obligations. It would be particularly unfortunate if the leadership of a democratic country were to plead helplessness in fulfilling valid international obligations on the ground of opposition in its legislature. This helplessness would, in fact, detract from the credibility of the democratic system itself in international relations. So those who are having recourse to this argument, for whatever reason or short-term exigency, are in reality undermining the validity of their own cherished system. My earnest appeal would be that this tendency be eschewed.
184.	So far as India is concerned, we are determined to continue our efforts to bring about an early resumption of the North-South dialogue. For our part, we would expect the few developed countries which have still not fully accepted the logic of global negotiations to join in the process that would make the resumption of the North-South dialogue possible. It is also my expectation that we should be able to see this movement in the course of the current session of the General Assembly so that the preparatory work for the launching of the global negotiations could be completed before the end of this year.
185.	The eleventh special session of the General Assembly did manage to reach a consensus on the text of the International Development Strategy for the Third United Nations Development Decade, embodying the goals and objectives of an integrated process of economic and social development during the 1980s and the policy measures required to achieve those goals and objectives. It remains to be seen to what extent the commitments undertaken in the Strategy when it is adopted during this session, will represent unambiguous and unanimous agreements. This is true particularly in regard to official development assistance, industrial redeployment, international trade and monetary issues. Having said this, I would like to underline our satisfaction at the consensus that exists in regard to measures to meet the critical situation in the least developed countries.
186.	At this session the General Assembly is expected to consider and take appropriate action in regard to the suggestions made by the Secretary-General last July for overcoming the critical economic situation of many developing countries. We await the elaboration by the Secretary- General of his suggestions and trust that it will be possible for him to go into all relevant details, such as the feasibility of raising the amount required for additional assistance and operational arrangements for its disbursement among low- income countries most seriously affected by the current economic crisis.
187.	I should also like to refer to the policy measures for the most seriously affected countries that have been agreed to in the context of the International Development Strategy. The General Assembly resolution on the subject last year called upon the Secretary-General to submit an analytical report at the special session in 1980 and called upon all donor countries to consider in the meantime extending relief and assistance to the most seriously affected countries. While the special session was unable to consider the report of the Secretary-General in detail, the International Development Strategy does refer to agreed measures that will need to be urgently considered by the international community and this Assembly.
188.	Many years ago Jawaharlal Nehru, reflecting on the dilemma of his time over the futile attempts at disarmament, wrote:
"The real difficulty ... has been that there are two classes of countries—the satisfied Powers and the unsatisfied Powers, the dominant Powers and those that are suppressed, the Powers that want the present state of affairs to continue and those that want a change. Between the two there can be no stable equilibrium, just as there can be no real stability between a dominant class and a suppressed class .... Nothing proves the unreality and mockery of international politics today so much as the failure of all attempts at disarmament. Everybody talks of peace, and yet prepares for war."
189.	These words, written more than 40 years ago, have a ring of tragic prophecy. They are symptomatic not only of disarmament negotiations but of the entire gamut of international relations today. Sometimes, looking at great stretches of history, it is difficult to believe that the ideal of co-operation and working together for the common good has made much progress. And yet, if we are to avert a catastrophe, we should resolutely continue on the path of dialogue and co-operation and turn away from sterile polemics and confrontation. All of us perhaps perceive the danger and recognize the challenge, but the will to act has so far been sadly lacking. Let us, therefore, so readjust our sights and conduct our affairs that future generations may not condemn our times as yet another barren stretch in the history of man.
